                   UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE


Elizabeth Swirka

    v.                               Civil No. 18-cv-854-JD

Liberty Mutual Insurance
Company


                              O R D E R

    Liberty Mutual Insurance Company moves, with Elizabeth

Swirka’s assent, to amend its notice of removal to show that

subject matter jurisdiction is based on diversity of citizenship

under 28 U.S.C. § 1332.    In support, Liberty Mutual represents

that the notice it filed had a “typographical error” in the

first line that cited 28 U.S.C. § 1331 as the basis for subject

matter jurisdiction, when it should have cited § 1332.     In

addition, Liberty Mutual states that the notice refers to the

District of Massachusetts in paragraph 14, when the correct

district is the District of New Hampshire.     Because of those

errors, Liberty seeks leave to amend the notice of removal,

without changing the date of removal.     Swirka assents to the

motion.

    In this district, “[a] party who moves to amend a filing

shall (i) attach the proposed amended filing to the motion to

amend.”   LR 15.1(a).   Liberty Mutual attached a copy of the

original notice of removal, which includes the original
docketing notations at the top of each page, with handwritten

corrections inserted.   Presumably, Liberty Mutual does not

intend to file that version of the amended notice of appeal.

Therefore, it appears that Liberty Mutual did not attach the

proposed amended filing as is required under Local Rule 15.1(a).


                            Conclusion

      For the foregoing reasons, the assented-to motion to amend

the notice of removal (document no. 15) is denied without

prejudice to filing a motion to amend that complies with Local

Rule 15.1(a).

      SO ORDERED.

                               __________________________
                               Joseph A. DiClerico, Jr.
                               United States District Judge

November 29, 2018

cc:   Nancy Richards-Stower, Esq.
      Danielle Y. Vanderzanden, Esq.




                                 2
